DETAILED ACTION
This Action is responsive to the Amendment filed on 10/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation that the semiconductor chip is directly mounted onto the chip carrier. However, in Claim 1, which Claim 5 depends, recites the limitation that the optoelectronic semiconductor chip is mounted directly on the upper side electrical connection surfaces. It is unclear how the optoelectronic semiconductor component can be mounted directly on the chip carrier and directly mounted on the upper side electrical connection surfaces. 
Claims 6-8 and 16 are similarly rejected under 35 U.S.C. 112(b) as being indefinite due to the claims’ dependency on Claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Haushalter (WO 2016/162433A1).

Regarding claim 1, Haushalter (see, e.g., FIG. 7) discloses an optoelectronic semiconductor component comprising: 
a housing 150, 151, 123 with a recess 125 (Para 0133), wherein the housing 150, 151, 123 comprises:
a chip carrier 150, 151 comprising a circuit board or a lead frame, and wherein the chip carrier 150, 151 has a first fastening side e.g., bottom surfaces of 150, 151 and an upper side e.g., top sides of 150, 151, wherein the upper side e.g., top surfaces of 150, 151 comprises electrical connection surfaces 133 (on top surface of 150), 132 (on top surface of 151), and at least a thickening body 123 mounted on the upper side e.g., top sides of 150, 151 of the chip carrier 150, 151 (Para 0129), 
at least one optoelectronic semiconductor chip 110 mounted directly on the upper side electrical connection surfaces 133 (on top surface of 150), wherein the at least one optoelectronic semiconductor chip 110 is arranged completely in the recess 125 on the upper side e.g., top side of 150, and 
wherein: 
first electrical contact pads e.g., 133 on bottom of 150, 132 on bottom of 151 for external electrical contacting of the semiconductor component are located on the first fastening side e.g., bottom surfaces of 150, 151, 
e.g., 133 on top of 123, 132 on top of 123 for external electrical contacting of the semiconductor component are located on a second fastening side e.g., top of 123, opposite to the first fastening side e.g., bottom surfaces of 150, 151, of the housing 150, 151, 123, and 
the first electrical contact pads e.g., 133 on bottom of 150; 132 on bottom of 151 and second electrical contact pads e.g., 133 on top of 123; 132 on top of 123 are electrically assigned to one another and are electrically short-circuited so that the semiconductor component can be electrically contacted by the first fastening side e.g., bottom surfaces of 150, 151 or by the second fastening side e.g., top of 123, 
the recess 125 is limited to the thickening body 123, so that the chip carrier 150, 151 is free of the recess 125, and 
the fastening sides e.g., bottom surfaces of 150, 151; e.g., top of 123 and the upper side e.g., top sides of 150, 151 are oriented parallel to each other (Para 0124-Para 0133).

Regarding claim 2, Haushalter (see, e.g., FIG. 7) teaches that the electrical connection surfaces 133 (on top surface of 150); 132 (on top surface of 151) are connected by through-contacts e.g., 133 on side surface of 150; 132 on side surface of 151 through the chip carrier 150, 151 to the first electrical contact pads e.g., 133 on bottom of 150; 132 on bottom of 151.

Regarding claim 12, Haushalter (see, e.g., FIG. 7) teaches that the upper side e.g., top sides of 150, 151 lies opposite the first fastening side e.g., bottom surfaces of 150, 151, and wherein the first fastening side e.g., bottom surfaces of 150, 151 and the second fastening side e.g., top of 123 are the single fastening sides of the semiconductor component.
Allowable Subject Matter
Claims 3, 4, 9-11, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/01/2022